SUMMARY OPINION
NIERENGARTEN, Judge.
FACTS
William Hadlow was indicted by a St. Louis County Grand Jury for first degree murder for killing Vernon Myhre. He pleaded guilty to second degree murder in 1981, and was sentenced to 116 months imprisonment pursuant to the Minnesota Sentencing Guidelines. This appeal is from the denial of his petition for post-conviction relief. Hadlow contends that he is entitled to the same sentence received by Roger Caldwell, who pleaded guilty in 1983 to murder in the second degree for the 1977 murder of Elisabeth Congdon and Velma Pietila. Hadlow is pro se on this appeal and the State did not file a brief.
DECISION
Hadlow was given the presumptive Minnesota Sentencing Guidelines sentence of *758116 months imprisonment. No statutory, constitutional, or other authority requires that Hadlow be given the same sentence as Roger Caldwell. The contention that Caldwell’s negotiated plea and sentence effected new law in the state is without any merit whatsoever. The post-conviction court properly denied Hadlow’s petition.
Affirmed.